    Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 1 of 16



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



TRANSPORTATION CONSULTANTS,                                   CIVIL ACTION
INC.


VERSUS                                                        NO: 19-922


CHIQUITA FRESH NORTH AMERICA,                                 SECTION “H”
L.L.C., ET AL



                          ORDER AND REASONS
      Before the Court is Defendants’ Motion for Summary Judgment on the
Recovery of Attorney’s Fees (Doc. 24). For the following reasons, the Motion is
GRANTED IN PART.


                               BACKGROUND
      This case arises out of a dispute over allegedly unpaid services rendered
by Plaintiff, Transportation Consultants, Inc. (“TCI”), in favor of Defendants,
Chiquita Fresh North America, L.L.C.; Chiquita Brands, L.L.C.; and Chiquita
Brands International, Inc. (collectively, “Chiquita”). TCI brings claims for suit
on open account, breach of contract, unjust enrichment, and promissory
estoppel and/or detrimental reliance. Chiquita brings counterclaims against
TCI to recover for cargo and equipment damage allegedly caused by TCI. In
the instant motion, Chiquita seeks dismissal of TCI’s claim for attorney’s fees.
      In connection with the services that TCI agreed to provide to Chiquita,
the parties executed numerous documents. The parties first executed a


                                       1
       Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 2 of 16



Container Utilization Agreement on August 20, 2014. 1 This agreement governs
TCI’s use of equipment owned by Chiquita. The parties also executed a Carrier
Agreement on August 29, 2014. 2 This agreement governs “motor carrier
services” that TCI performed for Chiquita, including “temperature controlled
service; loading and delivery by specific appointments, including nights and
weekends; team services; trailer pools for loading and unloading; and other
such services as Chiquita and [TCI] may from time to time agree to.” 3 Finally,
on September 1, 2015, the parties executed a Container Drayage, Warehouse
Services, and Container Depot Agreement (“Container Drayage Agreement”). 4
This agreement governs TCI’s container drayage, transloading, warehousing,
and container depot services.
         On October 22, 2014, Steve Lohman, former Senior Transportation
Manager for Chiquita, signed an Application for Credit form bearing TCI’s logo
and name. 5 The Application for Credit is blank except for the date and
Lohman’s signature and title. Directly above the signature line is a provision
that states, in pertinent part:
         I FURTHER CERTIFY THAT I HAVE RECEIVED AND READ
         THE MOTOR FREIGHT RULES CIRCULAR AND CONTRACT
         TERMS AND CONDITIONS FOR MERCHANDISE WARE-
         HOUSEMEN AND UNDERSTAND THAT TERMS AND
         CONDITIONS, INCLUDING BUT NOT LIMITED TO PER DIEM
         RESPONSIBILITY, FUEL SURCHARGES, DEMURRAGE, RAIL
         STORAGE, DAMAGES, AND OTHER ASSESSORIAL CHARGES
         ARE GOVERNED BY THE REFERENCED ABOVE AND IS
         AVAILABLE AT WWW.TCITRUCKING.COM. 6



1   Doc. 24-5.
2   Doc. 24-6.
3   Id. at 2.
4   Doc. 24-7.
5   Doc. 1-2 at 40.
6   Id.

                                       2
     Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 3 of 16



The Rules Circular that is referenced in the Application for Credit provides, in
pertinent part, that TCI
       will assess one and one-half percent (1 ½%) per month on past due
       indebtedness for collection, handling, late fees and interest. In the
       event [TCI] deems it necessary to retain the service of legal counsel
       to collect any outstanding indebtedness, shipper shall pay
       attorneys’ fees in the amount of $500.00 or thirty-three percent
       (33%), whichever is greater. 7
       In addition to the attorney’s fees provision in the Rules Circular, TCI
also relies on Louisiana’s Open Account statute for its claim of attorney’s fees.
In the instant motion, Chiquita argues that TCI’s claims for attorney’s fees fail
as a matter of law because the Rules Circular and Louisiana’s Open Account
statute do not provide for such relief. TCI opposes.


                                LEGAL STANDARD
       “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” 8 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” 9 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 10
       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws




7  Id. at 36.
8  FED. R. CIV. P. 56.
9 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
10 Id.



                                             3
     Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 4 of 16



all reasonable inferences in his favor. 11 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 12 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 13
       “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 14 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.” 15 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.” 16


                                LAW AND ANALYSIS
       “Our basic point of reference when considering the award of attorney’s
fees is the bedrock principle known as the American Rule: Each litigant pays
his own attorney’s fees, win or lose, unless a statute or contract provides
otherwise.” 17 TCI bases its claim for attorney’s fees on two grounds: (1)


11 Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
12 Engstrom v. First Nat’l Bank, 47 F.3d 1459, 1462 (5th Cir. 1995).
13 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
14 Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.

   2004) (internal citations omitted).
15 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
16 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
17 Gahagan v. U.S. Citizenship & Immigration Servs., 911 F.3d 298, 300 (5th Cir. 2018) (citing

   Baker Botts L.L.P. v. ASARCO LLC, 135 S. Ct. 2158, 2164 (2015)).

                                              4
          Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 5 of 16



Louisiana’s Open Account Statute and (2) provisions contained in the Rules
Circular. The Court will address each.
     I.       Recovery under Louisiana’s Open Account Statute
           The Court will first address TCI’s claim for attorney’s fees under
Louisiana’s Open Account Statute. Louisiana’s Open Account Statute provides:
           When any person fails to pay an open account within thirty days
           after the claimant sends written demand therefor correctly setting
           forth the amount owed, that person shall be liable to the claimant
           for reasonable attorney fees for the prosecution and collection of
           such claim when judgment on the claim is rendered in favor of the
           claimant. 18
In order to recover attorney’s fees under the statute, a creditor must first
submit a written demand correctly setting forth the amount owed to the
debtor. 19 The Louisiana Supreme Court has previously held that the statute
must be strictly construed because it is penal in nature, and therefore, the
amount due in the demand letter must be correctly stated. 20 In Frank L. Beier
Radio, Inc. v. Black Gold Marine, Inc., the Louisiana Supreme Court held that,
where a demand letter includes an incorrect amount of interest added to the
amount due, this is enough to disallow a claim for attorney’s fees under the
statute, clarifying that the reason for the error in the demand letter is
immaterial. 21
           Here, TCI relies upon a demand letter it sent to Chiquita on October 15,
2018. Chiquita asserts that the demand letter contains “an invoice that TCI
has now admitted was in fact paid by Chiquita.” 22 TCI does not dispute that
the demand letter includes an invoice “T420027” for $3,375 and that Chiquita



18 LA. REV. STAT. § 9:2781(A).
19 Newman v. George, 968 So. 2d 220, 225 (La. App. 4 Cir. 2007).
20 Frank L. Beier Radio, Inc. v. Black Gold Marine, Inc., 449 So. 2d 1014, 1015 (La. 1984).
21 Id. at 1016.
22 Doc. 24-1 at 8.



                                              5
      Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 6 of 16



did pay that invoice. 23 Indeed, TCI fails to address altogether Chiquita’s legal
arguments against TCI’s purported right to collect attorney’s fees under the
statute. Accordingly, this Court finds that the demand letter contained at least
one error, and because the statute must be strictly construed, it does not
provide a proper basis for TCI to seek payment of attorney’s fees from Chiquita.
     II.     Recovery under the Rules Circular
           TCI next bases its claim for attorney’s fees on a provision contained in
the Rules Circular. As explained earlier, the Rules Circular is referenced in a
blank Application for Credit signed by a Chiquita representative. The Rules
Circular requires the “Carrier” to pay TCI a portion of its attorney’s fees if TCI
has to retain legal counsel to collect any outstanding indebtedness from the
Carrier. 24 Chiquita makes three arguments for why the Rules Circular and its
attorney’s fees provision do not apply: first, that the Application for Credit was
not properly executed; second, that the Application for Credit limits the
applicability of the Rules Circular to “transaction types not at issue here;” 25
and third, that the written agreements entered into by the parties governing
the services for which TCI seeks compensation contain provisions that limit
the applicability of the Rules Circular. The Court will take each of these
arguments in turn.
           A. Whether the Application for Credit was Properly Executed
           Chiquita takes issue with TCI’s contention that the Application for
Credit binds Chiquita to the terms of the unattached Rules Circular. Chiquita
cites the fact that the Application for Credit is not signed by TCI and is instead
only signed by Steve Lohman, a former employee of Chiquita, “without



23 Doc. 24-2 at 3 ¶¶ 26–27; Doc. 31-1 at 3 ¶¶ 26–27.
24 Doc. 1-2 at 36.
25 Doc. 24-1 at 10.



                                              6
     Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 7 of 16



reference to any Chiquita entity on whose behalf he may be signing.” 26 TCI
argues that such form requirements are not necessary to effectuate the
contractual aspects of the Application for Credit, including the applicability of
the Rules Circular. TCI also notes that the Carrier Agreement was signed by
Steve Lohman and that Chiquita makes no argument that the Carrier
Agreement is unenforceable.
       This Court finds that the signed Application for Credit binds Chiquita to
the terms of the referenced Rules Circular. “A contract is formed by the consent
of the parties established through offer and acceptance. Unless the law
prescribes a certain formality for the intended contract, offer and acceptance
may be made orally, in writing, or by action or inaction that under the
circumstances is clearly indicative of consent.” 27 Indeed, “there need not be
conformity between the manner in which the offer is made and the manner in
which the acceptance is made.” 28 The Court finds that Steve Lohman’s
signature on the Application for Credit functions as an acceptance of the terms
of the Application for Credit. Chiquita points this Court to no law or judicial
precedent mandating heightened form requirements to make the Application
for Credit binding on the parties. Nor does Chiquita assert that a vice of
consent exists that would render the acceptance of the terms of the Application
for Credit null.
       Chiquita’s argument that Steve Lohman lacked the capacity to bind
Chiquita to a contract is disingenuous. Indeed, Chiquita urges this Court to
find that the Carrier Agreement—also signed by Steve Lohman on behalf of
Chiquita—is binding between the parties and takes precedence over the



26 Id. at 4.
27 LA. CIV. CODE art. 1927.
28 Id.



                                       7
     Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 8 of 16



Application for Credit. If Mr. Lohman’s signature is sufficient to bind Chiquita
to the terms of the Carrier Agreement, then it likewise is sufficient to bind
Chiquita to the terms of the Application for Credit. Further, by signing the
Application for Credit, Mr. Lohman certified that he was “AN AUTHORIZED
REPRESENTATIVE AND FULLY CHARGED WITH THE ABILITY TO
SIGN, AGREE TO AND SUBMIT THIS APPLICATION FOR CREDIT.” 29
       Having found that the Application for Credit is a legitimate contract that
binds Chiquita to the terms of the Rules Circular, the Court next analyzes if
the Application for Credit itself contains any terms that would limit the
application of the Rules Circular.
       B. Whether the Application for Credit Limits the Applicability of
          the Rules Circular
       The provision in the Application for Credit that references the
applicability of the Rules Circular states:
       I FURTHER CERTIFY THAT I HAVE RECEIVED AND READ
       THE MOTOR FREIGHT RULES CIRCULAR AND CONTRACT
       TERMS AND CONDITIONS FOR MERCHANDISE WARE-
       HOUSEMEN AND UNDERSTAND THAT TERMS AND
       CONDITIONS, INCLUDING BUT NOT LIMITED TO PER DIEM
       RESPONSIBILITY, FUEL SURCHARGES, DEMURRAGE, RAIL
       STORAGE, DAMAGES, AND OTHER ASSESSORIAL CHARGES
       ARE GOVERNED BY THE REFERENCED ABOVE AND IS
       AVAILABLE AT WWW.TCITRUCKING.COM. 30
Chiquita asserts that this provision limits the application of the Rules
Circular, rendering it inapplicable to “TCI’s transportation or warehousing
services and invoices.” 31 Chiquita fails to elaborate how this provision limits
the application of the Rules Circular “to transaction types not at issue here.” 32



29 Doc. 1-2 at 40.
30 Id.
31 Doc. 24-1 at 5.
32 Id. at 10.



                                        8
     Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 9 of 16



      Presumably, Chiquita interprets the phrase “per diem responsibility,
fuel surcharges, demurrage, rail storage, damages, and other assessorial
charges are governed by the referenced above” as being an exclusive list of
issues to which the Rules Circular applies. However, that phrase is preceded
by the crucial language of “including but not limited to.” Accordingly, this
Court finds that the itemized list of services functions as an illustrative, rather
than exhaustive, list of services for which the Rules Circular applies. Thus,
Chiquita’s argument that the Rules Circular only applies to “transaction types
not at issue here” fails.
      This does not end the inquiry, however. While the terms of the Rules
Circular may be binding on Chiquita through the mechanism of the signed
Application for Credit, the parties also executed other, equally binding
agreements as well. The Court will now analyze whether any of those
agreements limit the applicability of the Rules Circular.
      C. Whether Any Other Agreements Governing TCI’s Services
         Limit the Applicability of the Rules Circular
      The parties executed three agreements in connection with the services
that TCI would render in favor of Chiquita: (1) the Container Utilization
Agreement, (2) the Carrier Agreement, and (3) the Container Drayage
Agreement. There is a factual dispute regarding which agreement, if any,
governs the multitude of allegedly unpaid services that TCI performed. Thus,
if TCI seeks compensation for services rendered under a particular contract,
this Court must assess that contract to see if there are terms contained therein
that would limit the ability of TCI to use the Rules Circular as a basis for
collecting attorney’s fees.
      The Court first notes that it is undisputed that TCI’s claims for unpaid
services do not include any services it may have performed under the



                                        9
     Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 10 of 16



Container Utilization Agreement. 33 Thus, the Court need not consider the
applicability of the Rules Circular’s attorney’s fees provision to services
rendered by TCI under the Container Utilization Agreement.
       The Court next notes that, in addition to the three aforementioned
agreements, TCI asserts that some of the services it performed, like short
shuttle moves at Chiquita’s Gulfport yard, are “governed under a separate
hourly rate agreed to between TCI and Chiquita after Chiquita left New
Orleans in or around August/September of 2016.” 34 TCI fails to provide the
Court with any tangible evidence of this purported agreement, and it fails to
clarify if any of the three aforementioned agreements govern the “intermodal
and shuttling operations” it performed.
       Thus, in connection with TCI’s claims for unpaid services, there is a
factual dispute about which of the following agreements govern TCI’s services:
(1) the Carrier Agreement, (2) the Container Drayage Agreement, or (3) an oral
agreement or an agreement not before the Court. This ambiguity is important
because, as will be discussed below, the applicability of the Rules Circular (and
its provision providing for attorney’s fees and interest) is dependent upon the
existence of any limiting provisions in the Carrier Agreement, the Container
Drayage Agreement, or some other agreement. 35
       Keeping in mind the outstanding factual dispute regarding which
agreement governs the allegedly unpaid services, the Court now turns to the




33 Doc. 24-2 at 3 ¶ 22 (“TCI’s claims and invoices are governed by the Carrier Agreement and
   the Container Drayage Agreement.”); Doc. 31-1 at 2 ¶ (“Disputed. TCI’s claims are also
   governed under the Rules Circular. TCI is also seeking payment for services performed in
   intermodal and shuttling operations at Chiquita’s Gulfport facility, that are not the type of
   long-haul carrier services covered under the Carrier Agreement.”).
34 Doc. 31 at 4.
35 The Court notes that any additional agreements between the parties that have not been

   presented to the Court may also contain operative limiting provisions.

                                              10
     Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 11 of 16



agreements to determine if they limit in any way the applicability of the Rules
Circular.
               1. Carrier Agreement
       The Carrier Agreement was executed on August 29, 2014. 36 It has three
relevant provisions that impact TCI’s purported right to recover attorney’s fees
incurred in connection with collecting a debt for services rendered under this
contract. The first relevant provision governs appendices to the Carrier
Agreement. It states: “Subsequent to the execution [of the Carrier Agreement]
by Chiquita and Carrier, further addenda may be added hereto and also shall
become a part hereof. Each addendum shall be executed by an authorized
officer of each party and dated.” 37
       The second relevant provision governs the relationship between the
Carrier Agreement and other agreements between the parties. It states: “This
Agreement and the attached Appendices represent the entire understanding
of the parties. All prior discussions, understandings, negotiations and
agreements are merged herein. All prior oral or written agreements between
the parties are hereby cancelled.” 38
       The third relevant provision governs amendments to the Carrier
Agreement. It states: “Unless otherwise specifically stated herein, this
Agreement and all Appendices attached hereto cannot be amended except in
writing signed by both parties.” 39
       There are no provisions in the Carrier Agreement that would permit TCI
to collect attorney’s fees from Chiquita incurred in bringing suit to recover




36 Doc. 24-6 at 2.
37 Id. at 11 ¶ 13.1.
38 Id. at 13 ¶ 13.11.
39 Id. ¶ 13.12.



                                        11
     Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 12 of 16



payment for services performed under that agreement. 40 Further, the Carrier
Agreement limits the Court’s ability to look beyond it for a source that would
permit TCI to collect attorney’s fees because the Carrier Agreement
“represent[s] the entire understanding between the parties.” 41 Neither party
presents this Court with any purported appendix to the Carrier Agreement
that provides for the relief TCI seeks. Nor do the parties present any purported
amendments.
       The parties do present two extrinsic documents for this Court to
consider, however: the Application for Credit and the Rules Circular. The
Application for Credit is signed by a former Chiquita employee and dated after
the Carrier Agreement. The Application for Credit cannot be interpreted as a
valid addendum to the Carrier Agreement because it is not executed by “an
authorized officer of each party,” 42 as the express terms of the Carrier
Agreement require. Nor can it be interpreted as a valid amendment to the
Carrier Agreement because it is not a “writing signed by both parties,” 43 as the
Carrier Agreement expressly requires. The Rules Circular lacks a signature
entirely, and therefore, it cannot be interpreted as an amendment or an
addendum to the Carrier Agreement.
       Accordingly, the Court finds that the Carrier Agreement does not provide
for TCI to recover attorney’s fees in an action to collect on unpaid services
rendered under the Carrier Agreement. Any claim for attorney’s fees that TCI
raises in connection with an action to recover for unpaid services under the
Carrier Agreement must, therefore, be dismissed with prejudice.



40  The Carrier Agreement does contain a provision that allows for Chiquita to collect
   attorney’s fees if it has to recover “costs incurred in collecting its claim.” Id. at 8 ¶ 8.6.
41 Id. at 13 ¶ 13.11.
42 Id. at 11 ¶ 13.1 (emphasis added).
43 Id. at 13 ¶ 13.12 (emphasis added).



                                              12
       Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 13 of 16



                 2. Container Drayage Agreement
          The Container Drayage Agreement was executed on September 1,
2015—after the Application for Credit was executed. Because the Application
for Credit was executed before the Container Drayage Agreement, the Rules
Circular was in effect at the time of the execution of the Container Drayage
Agreement. TCI notes that the Rules Circular mandates that “[e]ach provision
of this rules circular shall apply to each transportation agreement entered into
the carries [sic] unless expressly waived in a signed, written agreement.” 44
Accordingly, the provision in the Rules Circular that allows TCI to collect
attorney’s fees “shall apply” to the later-executed Container Drayage
agreement—a “signed, written agreement.”
          The Court is unable to locate any provision in the Container Drayage
Agreement that functions to waive the attorney’s fees provision in the Rules
Circular. Nor can the Court locate a provision that would prohibit TCI from
collecting attorney’s fees in connection with services rendered under the
contract.
          Chiquita argues that the following provision in the Container Drayage
Agreement prohibits TCI from collecting attorney’s fees under the Rules
Circular: “No modified, additional or different terms, conditions or provisions
shall be applicable to TCI and Chiquita, unless specifically agreed to in writing
by the President of TCI.” 45 The Court does not read this provision as having
some kind of retroactive effect against contracts previously executed; rather,
the Court reads this provision as applying to prospective agreements that the
parties may enter into in the future. Nor does this Court interpret this
provision as an express waiver of TCI’s right to collect attorney’s fees.



44   Doc. 1-2 at 16 (“Item 120”).
45   Doc. 24-7 at 4.

                                        13
       Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 14 of 16



          Lastly, Chiquita argues that the Rules Circular only “applies to
‘Truckload        Line    Haul      and   Intermodal   Freight’   and   ‘transportation
agreements.’” 46 Indeed, the Rules Circular mandates that “[e]ach provision of
this rules circular shall apply to each transportation agreement entered into
the carries [sic] unless expressly waived in a signed, written agreement.” 47 The
Court finds merit in Chiquita’s argument and finds that this provision presents
yet another issue of fact—whether the Container Drayage Agreement is a
transportation agreement.
          Accordingly, the Court finds that the Container Drayage Agreement does
not prohibit or limit TCI’s right, as provided for in the earlier-executed Rules
Circular, to recover attorney’s fees in an action to collect on unpaid services
rendered under the Container Drayage Agreement. However, there is a factual
issue regarding whether the Container Drayage Agreement is a transportation
agreement. If the Container Drayage Agreement is properly classified as a
transportation agreement, then TCI’s claim for attorney’s fees in connection
with an action to recover for unpaid services under the agreement is viable. If
the Container Drayage Agreement is not classified as a transportation
agreement, then the Rules Circular do not attach to it, and TCI lacks a
contractual basis for the collection of attorney’s fees in connection with claims
to recover for unpaid services rendered under the contract.
                 3. Other Agreement(s)
          Finally, TCI asserts that the parties entered into an additional, separate
agreement that governed “yard moves,” and it claims that “a large portion of
the services on the past due account” are for services rendered under this




46   Doc. 39 at 4.
47   Doc. 1-2 at 16 (“Item 120”).

                                              14
       Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 15 of 16



agreement. 48 TCI fails to note if this agreement is written or oral, and it
provides limited information about the content of the agreement. Apparently,
the agreement was executed “in or around August/September 2016” and
provides for a $75 per hour rate for short shuttle moves at Chiquita’s Gulfport
yard.
          The Rules Circular predates this “yard moves” agreement and therefore
was in effect at the time this purported agreement was executed. Because the
Rules Circular mandates that “[e]ach provision of this rules circular shall apply
to each transportation agreement,” TCI’s claim for attorney’s fees under this
agreement are dependent upon a finding that it is a transportation agreement.
TCI asserts that this agreement is for “intrastate transportation services,”
which would classify it as a transportation agreement and make it amenable
to the Rules Circular. Chiquita disputes and instead argues that “yard moves”
are not transportation services subject to the Rules Circular. The Court thus
finds that this dispute constitutes another issue of fact—whether the “yard
moves” agreement is a transportation agreement.
          Assuming this agreement is a transportation agreement, then the Rules
Circular would apply. The Rules Circular requires an express, signed, and
written waiver to nullify any of its provisions. The Court is not presented with
a tangible, written version of this “yard moves” agreement, and therefore, does
not find that it sufficiently waives TCI’s right to collect attorney’s fees in
connection with collecting payment for unpaid services rendered under it.
Accordingly, TCI’s claims for attorney’s fees in connection with this “yard
moves” agreement remains viable—if the agreement is a transportation
agreement. If this agreement is not a transportation agreement, then TCI lacks




48   Doc. 31 at 4.

                                        15
    Case 2:19-cv-00922-JTM-KWR Document 56 Filed 06/05/20 Page 16 of 16



a contractual basis for its claim for attorney’s fees in connection to lawsuits
seeking to recover for unpaid services rendered under the agreement.


                               CONCLUSION
      For the foregoing reasons, Defendants’ Motion for Summary Judgment
on the Recovery of Attorney’s Fees (Doc. 24) is GRANTED IN PART.
      TCI can recover attorney’s fees in connection with its claims against
Chiquita for unpaid services rendered under the Container Drayage
Agreement and the “yard moves” agreement—subject to a factual finding that
they are properly classified as “transportation agreements,” pursuant to the
terms of the Rules Circular. TCI cannot recover attorney’s fees in connection
with its claims against Chiquita for unpaid services rendered under the
Carrier Agreement, and such claims for attorney’s fees are DISMISSED
WITH PREJUDICE.


                      New Orleans, Louisiana this 5th day of June, 2020.




                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                      16
